02/25/2022



                      IN THE SUPREME COURT OF THE                           Case Number: DA 21-0605

                           STATE OF MONTANA

                           Case No. DA 21-0605
On Appeal from the Montana First Judicial District Court, Lewis and Clark County
       No. BDV 2021-598, the Honorable Michael McMahon, Presiding

BOARD OF REGENTS OF HIGHER EDUCATION OF THE STATE OF
MONTANA,
        Petitioner and Appellee,

      vs.

THE STATE OF MONTANA, BY AND THROUGH AUSTIN KNUDSEN, IN
HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE STATE
OF MONTANA,
         Respondent and Appellant.

   ORDER GRANTING UNOPPOSED MOTION BY 80 LEGISLATORS TO
       JOIN AMICUS CURIAE BRIEF OF REP. SETH BERGLEE
Greg Overstreet                             Martha Sheehy
State Bar No. 66904853                      Sheehy Law Firm
Overstreet Law Group                        P.O. Box 584
300 Main Street, Suite 203                  Billings, MT 59103-0584
Stevensville, Montana 59870
Telephone: (406) 209-8592                   Kyle A. Gray, Brianne C. McClafferty,
greg@overstreetlawgroup.com                 Emily J. Cross
Attorney for Amicus Rep. Seth Berglee       Holland & Hart LLP
                                            P.O. Box 639
David Dewhirst                              Billings MT 59103
Solicitor General
Office of Montana Attorney General          Ali Bovingdon
Austin Knudsen                              MUS Chief Legal Counsel
P.O. Box 201401                             Office of Comm’r of Higher Education
Helena, MT 59620-1401                       Helena, MT 59620-3201
Attorneys for Appellants                    Attorneys for Appellees


                                        1
      Upon the unopposed motion of 80 Legislators to join the amicus curiae brief

of Rep. Seth Berglee, and for good cause shown,

      IT IS HEREBY ORDERED that the 80 Legislators’ motion is GRANTED.

Their amicus curiae brief shall be filed no later than one business day after the date

this Order is entered.



                                       __________________________




                                          2


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             February 25 2022